        Case 1:21-cv-00870-DG-SJB Document 38 Filed 04/12/21 Page 1 of 1 PageID #: 318
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


                     MICHELLE WALLS                            )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-00870
      BEECH-NUT NUTRITION COMPANY, et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, Michelle Walls                                                                                    .


Date:          04/12/2021                                                              s/ Arun Subramanian
                                                                                         Attorney’s signature


                                                                                   Arun Subramanian, (AS-2096)
                                                                                     Printed name and bar number
                                                                                     Susman Godfrey L.L.P.
                                                                              1301 Avenue of the Americas, 32nd Fl.
                                                                                      New York, NY 10019

                                                                                               Address

                                                                               asubramanian@susmangodfrey.com
                                                                                            E-mail address

                                                                                          (212) 336-8330
                                                                                          Telephone number

                                                                                          (212) 336-8340
                                                                                             FAX number
